DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Garth E. Coviello on July 14, 2021.
The application has been amended as follows:
In the claims:
Claim 1 has been amended as follows:
A cryogenic storage device for storing items in a cryogenic environment, the cryogenic storage device having a storage tank, the storage tank including an inner tankand an outer tank, the inner tank
a fluid inlet configured to supply the cryogenic liquid into a fluid reservoir of the inner tank; 
a fluid sensor configured to detect a fluid level within the inner tank, the fluid sensor ; and
a collar assembly having an upper collar mounted to the outer tank and a lower collar mounted to the inner tank, the collar assembly sealed to the inner tank and outer tank to maintain the integrity of the thermal insulative space, the fluid sensor removably coupled to the upper collar, the lower collar and the upper collar each having a cylindrical body including a through hole extending an axial length of the cylindrical body, the upper collar and the lower collar each have a slot extending along a radius of the respective upper and lower collar, the collar assembly further including an intermediate tube seated within the slot of the respective 5upper and lower collar.

	Claim 3 is cancelled. 
	Claim 4 is cancelled.
	Claim 5 is cancelled. 
	
	Claim 6 is amended as follows:
The cryogenic storage device as set forth in claim 1, wherein the fluid sensor includes a head removably attached to the collar assembly.

	Claim 8 is amended as follows:
The cryogenic storage device as set forth in claim 1, further including a control housing for housing a control unit, the control unit configured to process a pressure sensor within the inner tank 

	Claim 10 is amended as follows:
, , and a manual inlet, the control inlet fluidly coupled to the valve assembly, the valve assembly fluidly coupled to the fluid inlet, the manual inlet fluidly coupled to the fluid inlet.

	Claim 11 is amended as follows:
A cryogenic storage device for storing items in cryogenic environment, the cryogenic storage device having an inner tankand an outer tank, the inner tank 
a fluid inlet configured to supply the cryogenic liquid into the fluid reservoir; 
a capacitance sensor configured to detect a pressure within the cryogenic storage device, the capacitance sensor having a tubular member open to the thermal space, the capacitance sensor removably disposed within the thermal insulative space ; and 
a collar assembly having an upper collar mounted to the outer  tank and a lower collar mounted to the inner tank, the collar assembly sealed to the inner tank and the outer tank to maintain the integrity of the thermal space, the capacitance sensor removably coupled to the upper collar, the lower collar and the upper collar each have a cylindrical body having a through hole extending an axial length of the cylindrical body, the upper collar and the lower collar each having a slot extending along a radius of the respective upper collar and lower collar, the collar assembly further including an intermediate tube seated within the slot of the respective upper collar and lower collar.

	Claim 12 is cancelled.
Claim 13 is cancelled. 
Claim 14 is cancelled. 

	Claim 15 is amended as follows:
The cryogenic storage device as set forth in claim 11, wherein the capacitance sensor includes a head removably attached to the collar assembly.

	Claim 16 is cancelled. 

	Claim 17 is amended as follows:
The cryogenic storage device as set forth in claim 15, wherein the head includes a vacuum port open to the thermal space.

	Claim 18 is added as follows:
A cryogenic storage device for storing items in a cryogenic environment, the cryogenic storage device having a storage tank, the storage tank including an inner tank and an outer tank, the inner tank configured to hold a cryogenic liquid, the inner tank disposed within the outer tank and spaced apart from an inner surface of the outer tank to define a thermal insulative space, the cryogenic storage device comprising:
a fluid inlet configured to supply the cryogenic liquid into a fluid reservoir of the inner tank; 

a collar assembly having an upper collar mounted to the outer tank and a lower collar mounted to the inner tank, the collar assembly sealed to the inner tank and the outer tank to maintain the integrity of the thermal insulative space, the fluid sensor removably coupled to the upper collar, the fluid sensor including a head removably attached to the collar assembly, the head including a vacuum port open to the thermal insulative space.

	Claim 19 is added as follows:
A cryogenic storage device for storing items in a cryogenic environment, the cryogenic storage device having an inner tank and an outer tank, the inner tank disposed within the outer tank and spaced apart from an inner surface of the outer tank to define a thermal insulative space, the cryogenic storage device comprising:
a fluid inlet configured to supply the cryogenic liquid into the fluid reservoir;
a capacitance sensor configured to detect a pressure within the cryogenic storage device, the capacitance sensor having a tubular member open to the thermal space, the capacitance sensor removably disposed within the thermal insulative space to allow an ice formation to be thawed without having to thaw the entire cryogenic storage device; and 
a collar assembly having an upper collar mounted to the outer tank and a lower collar mounted to the inner tank, the collar assembly sealed to the inner tank and the outer tank to maintain the integrity of the thermal space, the capacitance sensor removably coupled to the upper collar, the lower collar and the upper collar each having a cylindrical 

In the Specification:
On page 4, Line 21, “[0001]” is deleted and replaced with --[0025]--
On page 5, Line 6, “[0002]” is deleted and replaced with --[0026]--
On page 5, Line 12, “[0003]” is deleted and replaced with --[0027]--
On page 5, Line 19, “[0004]” is deleted and replaced with --[0028]-- 
On page 6, Line 1, “[0005]” is deleted and replaced with --[0029]--
On page 6, Line 8, “[0006]” is deleted and replaced with --[0030]--
On page 6, Line 14, “[0007]” is deleted and replaced with --[0031]--
On page 7, Line 1, “[0008]” is deleted and replaced with --[0032]--
On page 7, Line 6, “[0009]” is deleted and replaced with --[0033]--
On page 7, Line 11, “[0010]” is deleted and replaced with --[0034]--
On page 7, Line 20, “[0011]” is deleted and replaced with --[0035]--
On page 8, Line 1, “[0012]” is deleted and replaced with --[0036]--
On page 8, Line 9, “[0013]” is deleted and replaced with --[0037]--
On page 8, Line 14, “[0014]” is deleted and replaced with --[0038]--
On page 8, Line 22, “[0015]” is deleted and replaced with --[0039]--
On page 9, Line 6, “[0016]” is deleted and replaced with --[0040]--
On page 9, Line 9, “[0017]” is deleted and replaced with --[0041]--
On page 9, Line 16, “[0018]” is deleted and replaced with --[0042]--
On page 10, Line 1, “[0019]” is deleted and replaced with --[0043] --

On page 10, Line 16, “[0021]” is deleted and replaced with --[0045]--
On page 8, Line 19, “[please confirm this is correct]” is deleted. 

Allowable Subject Matter
Claims 1-2, 6-11, 15, and 17-19 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest piece of prior art is Poole (GB 2398115 A).
Regarding Claim 1:
Poole discloses a cryogenic storage tank that has:
A cryogenic storage device (10, Figure 1) for storing items in a cryogenic environment, the cryogenic storage device (10, Figure 1) having a storage tank (12 and 14, Figure 1), the storage tank (12 and 14, Figure 1) including an inner tank (14, Figure 1) and an outer tank (12, Figure 1), the inner tank (14, Figure 1) configured to hold a cryogenic liquid (Page 5, Second Paragraph from the top), the inner tank disposed within the outer 5tank and spaced apart from an inner surface of the outer tank (Figure 8, the inner tank (14) is disposed within the outer tank (12) and spaced apart) to define a thermal insulative space (16, Figure 8), the cryogenic storage device comprising: 
a fluid inlet (28, Figure 3) configured to supply the cryogenic liquid into a fluid reservoir of the inner tank (Page 4, Second to Last Paragraph from the Bottom); 
a fluid sensor (56, Figure 7) configured to detect a fluid level within the inner tank (Last Paragraph of Page 12 to First Two Lines of Page 5), the fluid sensor 10removably disposed within the inner tank (Page 2, Second and Third Paragraphs from the top) to allow an ice formation to be thawed without having to thaw the entire cryogenic storage device; and


It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).

	The prior art fails, does not disclose, or make obvious:
The upper collar and the lower collar each have a slot extending along a radius of the respective upper and lower collar, the collar assembly further including an intermediate tube seated within the slot of the respective 5upper and lower collar.

Poole is the closest prior art of record, the description of the cryogenic storage device, the inner tank, the outer tank, a thermal insulative space, a fluid inlet, a fluid sensor, a collar assembly, a slot, and an intermediate tube in amended claim 1, in context of the present application and all other limitations of claim 1, defines a configuration that is not anticipated and not obvious over the prior art of record. 
Regarding Claim 18:
Poole discloses a cryogenic storage tank that has:
A cryogenic storage device (10, Figure 1) for storing items in a cryogenic environment, the cryogenic storage device (10, Figure 1) having a storage tank (12 and 14, Figure 1), the storage tank (12 and 14, Figure 1) including an inner tank (14, Figure 1) and an outer tank (12, Figure 1), the inner tank (14, Figure 1) configured to hold a cryogenic liquid (Page 5, Second Paragraph from the top), the inner tank disposed within the outer 5tank and spaced apart from an inner surface of the outer tank (Figure 8, the inner tank (14) is disposed within the outer tank (12) and spaced apart) to define a thermal insulative space (16, Figure 8), the cryogenic storage device comprising: 
a fluid inlet (28, Figure 3) configured to supply the cryogenic liquid into a fluid reservoir of the inner tank (Page 4, Second to Last Paragraph from the Bottom); 
a fluid sensor (56, Figure 7) configured to detect a fluid level within the inner tank (Last Paragraph of Page 12 to First Two Lines of Page 5), the fluid sensor 10removably disposed within the inner tank (Page 2, Second and Third Paragraphs from the top) to allow an ice formation to be thawed without having to thaw the entire cryogenic storage device; and
a collar assembly (52 and 54, Figure 8) having an upper collar (52, Figure 8, the inner well is the upper collar) mounted to the outer tank (12, Figure 8) and a lower collar (54, Figure 8, the outer collar is the lower collar) mounted to the inner tank (14, Figure 8), the collar assembly sealed to the inner tank and outer tank to maintain the integrity of the thermal insulative space (Page 4, Last Paragraph), the fluid sensor removably coupled to the upper collar (Page 4, Last Paragraph to First Two Lines on Page 5), and the fluid sensor (56, Figure 8) including a head (See Annotated Figure 7 Below) removably attached to the collar assembly (54 and 52, Figure 8).

Ex parte Masham, 2 USPQ2d 1647 (1987).

Poole, Figure 7
(Annotated by Examiner)

    PNG
    media_image1.png
    587
    905
    media_image1.png
    Greyscale


	The prior art fails, does not disclose, or make obvious:
The head including a vacuum port open to the thermal insulative space.

Poole is the closest prior art of record, the description of the cryogenic storage device, the inner tank, the outer tank, a thermal insulative space, a fluid inlet, a fluid sensor, a collar assembly, and a head in claim 18, in context of the present application and all other limitations of claim 18, defines a configuration that is not anticipated and not obvious over the prior art of record. 

The closest pieces of prior art are Poole in view of Kim (KR 101599243 B1) in further view of Chou (US 20160084577 A1).
Regarding Claim 11:
Poole discloses a cryogenic storage tank that has:
A cryogenic storage device (10, Figure 1) for storing items in a cryogenic environment, the cryogenic storage device (10, Figure 1) having a storage tank (12 and 14, Figure 1), the storage tank (12 and 14, Figure 1) including an inner tank (14, Figure 1) and an outer tank (12, Figure 1), the inner tank (14, Figure 1) configured to hold a cryogenic liquid (Page 5, Second Paragraph from the top), the inner tank disposed within the outer 5tank and spaced apart from an inner surface of the outer tank (Figure 8, the inner tank (14) is disposed within the outer tank (12) and spaced apart) to define a thermal insulative space (16, Figure 8), the cryogenic storage device comprising: 
a fluid inlet (28, Figure 3) configured to supply the cryogenic liquid into a fluid reservoir of the inner tank (Page 4, Second to Last Paragraph from the Bottom); 
a capacitance sensor (56, Figure 7) removably disposed within the thermal insulative space (Page 2, Second and Third Paragraphs from the top) to allow an ice formation to be thawed without having to thaw the entire cryogenic storage device; and 
a collar assembly (52 and 54, Figure 8) having an upper collar (52, Figure 8, the inner well is the upper collar) mounted to the outer tank (12, Figure 8) and a lower collar (54, Figure 8, the outer collar is the lower collar) mounted to the inner tank (14, Figure 8), the collar assembly sealed to the inner tank and outer tank to maintain the integrity of the thermal insulative space (Page 4, Last Paragraph), the capacitance sensor removably coupled to the upper collar (Page 4, Last Paragraph to First Two Lines on Page 5), the lower collar (54, Figure 8) and the upper collar 
	Poole does not disclose:
A capacitance sensor configured to detect a pressure within the cryogenic storage device, the capacitance sensor having a tubular member open to the thermal space; and 
the upper collar and the lower collar each having a slot extending along a radius of the respective upper collar and lower collar, the collar assembly further including an intermediate tube seated within the slot of the respective upper collar and lower collar.
	Kim teaches a double shell pressure vessel that has:
A pressure sensor (134, Figure 3) configured to detect a pressure within the cryogenic storage device (Paragraph [0042]) and the pressure sensor having a tubular member (138, Figure 3) open to the thermal space (50, Figure 3).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify Poole to include a pressure sensor configured to detect a pressure within the cryogenic storage device and the pressure sensor having a tubular member open to the thermal space as taught by Kim with the motivation to pump additional gas into the insulating space. 
Poole does not disclose:
A capacitance sensor configured to detect a pressure within the cryogenic storage device, the capacitance sensor having a tubular member open to the thermal space, the capacitance sensor removably disposed within the thermal insulative space to allow an ice formation to be 10thawed without having to thaw the entire cryogenic storage device; and 

Chou teaches a temperature-controlled portable that has:
	A capacitance sensor configured to detect a pressure (Paragraph [0068]). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify Poole and Kim to include a capacitance sensor configured to detect a pressure as taught by Chou with the motivation to know the rate of evaporation within the tank. 
It also would have been obvious to a person having ordinary skill in the art that the capacitance sensor of Poole can be configured to detect pressure and have a tubular member as seen in Kim. Chou teaches that a capacitance sensor can be used to detect pressure. 

It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).

The prior art fails, does not disclose, or make obvious:
The upper collar and the lower collar each have a slot extending along a radius of the respective upper and lower collar, the collar assembly further including an intermediate tube seated within the slot of the respective 5upper and lower collar.



Regarding Claim 19:
Poole discloses a cryogenic storage tank that has:
A cryogenic storage device (10, Figure 1) for storing items in a cryogenic environment, the cryogenic storage device (10, Figure 1) having a storage tank (12 and 14, Figure 1), the storage tank (12 and 14, Figure 1) including an inner tank (14, Figure 1) and an outer tank (12, Figure 1), the inner tank (14, Figure 1) configured to hold a cryogenic liquid (Page 5, Second Paragraph from the top), the inner tank disposed within the outer 5tank and spaced apart from an inner surface of the outer tank (Figure 8, the inner tank (14) is disposed within the outer tank (12) and spaced apart) to define a thermal insulative space (16, Figure 8), the cryogenic storage device comprising: 
a fluid inlet (28, Figure 3) configured to supply the cryogenic liquid into a fluid reservoir of the inner tank (Page 4, Second to Last Paragraph from the Bottom); 
a capacitance sensor (56, Figure 7) removably disposed within the thermal insulative space (Page 2, Second and Third Paragraphs from the top) to allow an ice formation to be thawed without having to thaw the entire cryogenic storage device; and 
a collar assembly (52 and 54, Figure 8) having an upper collar (52, Figure 8, the inner well is the upper collar) mounted to the outer tank (12, Figure 8) and a lower collar (54, Figure 8, the outer collar is the lower collar) mounted to the inner tank (14, Figure 8), the collar assembly 
	Poole does not disclose:
A capacitance sensor configured to detect a pressure within the cryogenic storage device, the capacitance sensor having a tubular member open to the thermal space; and 
the upper collar and the lower collar each having a slot extending along a radius of the respective upper collar and lower collar, the collar assembly further including an intermediate tube seated within the slot of the respective upper collar and lower collar.
	Kim teaches a double shell pressure vessel that has:
A pressure sensor (134, Figure 3) configured to detect a pressure within the cryogenic storage device (Paragraph [0042]) and the pressure sensor having a tubular member (138, Figure 3) open to the thermal space (50, Figure 3).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify Poole to include a pressure sensor configured to detect a pressure within the cryogenic storage device and the pressure sensor having a tubular member open to the thermal space as taught by Kim with the motivation to pump additional gas into the insulating space. 
Poole does not disclose:

the upper collar and the lower collar each having a slot extending along a radius of the respective upper collar and lower collar, the collar assembly further including an intermediate tube seated within the slot of the respective upper collar and lower collar.
Chou teaches a temperature-controlled portable that has:
	A capacitance sensor configured to detect a pressure (Paragraph [0068]). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify Poole and Kim to include a capacitance sensor configured to detect a pressure as taught by Chou with the motivation to know the rate of evaporation within the tank. 
It also would have been obvious to a person having ordinary skill in the art that the capacitance sensor of Poole can be configured to detect pressure and have a tubular member as seen in Kim. Chou teaches that a capacitance sensor can be used to detect pressure. 

It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).



Poole, Figure 7
(Annotated by Examiner)

    PNG
    media_image1.png
    587
    905
    media_image1.png
    Greyscale


	The prior art fails, does not disclose, or make obvious:
The head including a vacuum port open to the thermal insulative space.

Poole, Kim, and Chou are the closest prior art of record, the description of the cryogenic storage device, the inner tank, the outer tank, a thermal insulative space, a fluid inlet, a fluid sensor, a collar assembly, and a head in claim 19, in context of the present application and all other limitations of claim 19, defines a configuration that is not anticipated and not obvious over the prior art of record. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Crouse (US 20160349097 A1) teaches a tank-in-tank container fill level indicator that has an outer tank, an inner tank, a control housing, a fluid sensor, and a control unit. 
	Bloedow (US 20140352329 A1) teaches a regulated cooling device that has an outer tank, an inner tank, a control unit, and a pressure sensor. 
	Jones (US 5520004 A) teaches an apparatus and methods for cryogenic treatment that has an outer tank, an inner tank, a control housing, and a pressure sensor. 
	Brooks (US 6393847 B1) teaches a liquid cryogen freezer that has an inner tank, and outer tank, and a carousel. 
	Riedel (US 3938347 A) teaches a level control apparatus that has an outer tank, an inner tank, a control housing, and a fluid sensor. 
	Eigenbrod (US 4918927 A) teaches a cryogenic liquid container that has an outer tank, an inner tank, a control housing, and a fluid sensor.
	McCullock (US 6016697 A) teaches a capacitive level sensor a control system that has an outer tank, an inner tank, a control housing, and a fluid sensor that is a capacitance sensor.
	Dreyer (US 8434211 A) teaches a method for manufacturing a measuring apparatus that has a tank, a control housing, and a fluid sensor that is a capacitance sensor.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE A SHRIEVES whose telephone number is (571)272-5373.  The examiner can normally be reached on Monday - Thursday 7:30 AM -5:00 PM and Friday 7:30 AM -4:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary E McManmon can be reached on (571)272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHANIE A SHRIEVES/               Examiner, Art Unit 3753                                                                                                                                                                                         
/Timothy P. Kelly/               Primary Examiner, Art Unit 3753